McMurray, Presiding Judge.
The defendant appeals the revocation of his probation. Held:
Only slight evidence of a violation of the terms and conditions of probation is necessary to revoke a probated sentence. The quality or quantity necessary for revocation is not that demanded for conviction of a crime. See Green v. State, 158 Ga. App. 864, 865 (282 SE2d 417). See also Johnson v. State, 240 Ga. 526, 527 (242 SE2d 53), affirming s.c. 142 Ga. App. 124 (235 SE2d 550). The evidence was sufficient to support the revocation of defendant’s probation. See State v. Brinson, 248 Ga. 380 (283 SE2d 463); Lynch v. State, 158 Ga. App. 232, 233 (279 SE2d 537); Mobley v. State, 158 Ga. App. 508 (281 SE2d 277).

Judgment affirmed.


Shulman, C. J, and Birdsong, J., concur.